Title: To George Washington from Anthony Wayne, 11 October 1780
From: Wayne, Anthony
To: Washington, George


                  
                     
                     Dear sir
                     Totawa 11th Octr 1780 5 O Clock P.M.
                  
                  Will you have the goodness to excuse my not waiting on you to
                     announce the Arrival of the first Pennsa Brigade—& permit me to Inform
                     you of that of the Second under the Conduct of Genl Irvine, who now pitching Rein tents, we have also recd a
                     few recruits for the war, which I shall distribute in proportion to the
                     Strength of the Regiments.
                  As Genl Officer of the day I will have the honor of waiting on
                     you tomorrow. Interim I am your Excellencys Most Obt Hume
                     Sert
                  
                     Anty Wayne
                  
               